Notice of Pre-AIA  or AIA  Status
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action 

Objection to the Specification 
The disclosure is objected to because of the following informalities: 
(1) In paragraph [0001], line 3, after “2019”, --, now U.S. Patent No. 11,077,572-- should be added.  
Appropriate correction is required.

Claim Rejection - 35 U.S.C. 112(b)
1.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

2.        Claims 2-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
           (1) In claims 2-19, line 2, “The rotary cutter” has no clear antecedent basis.  
           (2) In claim 12, lines 2-3, “the continuous linear edge extends across the circular portion and the wing” does not agree with Fig.3.  As shown in the figure, the continuous linear edge 60 does not extend “across” the circular portion 52 but is tangent to (i.e. in contact along a single line with) the circular portion 52.  Also, the continuous linear edge 60 does not extend “across” the wing 58 but is defined in part by the wing 58.  
           (3) In claim 19, lines 2-3, “the circular portion” and “the flanged portion” lack clear antecedent basis.  It appears claim 19 should depend from claim 18.  
           (4) In claim 19, line 2, “a first linear edge formed along the circular portion” is misleading since the first edge is formed along the “circular” portion, the first edge would not be “linear” but is “curved” to conform with the circular portion.  

Claim Rejection - 35 U.S.C. 102(a)(1)
1.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.       Claims 1-4, 8, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (U.S. Patent Application Publication No. 2013/0014394).           
           Regarding claim 1, Chen discloses a hand-held cutter assembly (see Fig.4) for cutting material comprising: 
           a blade receptacle (16) having a first surface (S1, see Fig.4 as annotated below), the first surface (S1) including an indentation (16) formed therein; 

    PNG
    media_image1.png
    486
    799
    media_image1.png
    Greyscale

           an edge guide (30) received in the indentation (16, see paragraph [0023], lines 1-2), the edge guide (30) including a continuous linear edge (LE); and 
           a blade (20) engaging the edge guide (30).
           Chen’s held-held cutter assembly is deemed a hand-held “rotary” cutter assembly when the disc-shaped blade (20) is loosely attached thus allowing for rotation. 
           Regarding claim 2, Chen’s edge guide (30) includes a first planar surface (P1, see annotated Fig.4) and a second planar surface (P2) opposing the first planar surface (P1), and wherein the continuous linear edge (LE) extends between the first planar surface (P1) and the second planar surface (P2).
           Regarding claim 3, Chen’s blade (20) engages the first planar surface (P1) of the edge guide (30).
           Regarding claim 4, Chen’s blade (20) is disc-shaped (see Fig.4).
           Regarding claim 8, a segmented portion (i.e. the blade edge 21 not covered by 30, see Fig.5) of Chen’s blade (20) extends outwardly from the continuous linear edge (LE) of the edge guide (30). 
           Regarding claim 13, Chen’s blade receptacle (16), the edge guide (30), and the blade (20) are coupled together by a cap and nut configuration (40,41,42, see Fig.4). 
           Regarding claim 14, Chen’s edge guide (30) includes an aperture (31) formed therein for receiving a stem (41) formed on the cap (40, see Fig.4). 
2.       Claims 1-8 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roth et al. (U.S. Patent Application Publication No. 2014/0144027, hereinafter “Roth”).           
          Regarding claim 1, Roth discloses a hand-held rotary cutter assembly (600) for cutting material comprising: 
          a blade receptacle (608) having a first surface (i.e. a recessed region, see paragraph [0032], lines 1-4), the first surface including an indentation (702) formed therein; 
          an edge guide (612) received in the indentation (702, see Fig.7), the edge guide (612) including a continuous linear edge (LE, see Fig.6 as annotated below); and
 
    PNG
    media_image2.png
    479
    789
    media_image2.png
    Greyscale

          a blade (614) engaging the edge guide (612, see Figs.7 and 8).
          Regarding claim 2, Roth’s edge guide (612) includes a first planar surface (P1, see Fig.8 as annotated below) and a second planar surface (P2) opposing the first planar surface (P1), and wherein the continuous linear edge (LE) extends between the first planar surface (P1) and the second planar surface (P2).

    PNG
    media_image3.png
    545
    788
    media_image3.png
    Greyscale

          Regarding claim 3, Roth’s blade (614) engages the first planar surface (P1) of the edge guide (612, see annotated Fig.8).
          Regarding claim 4, Roth’s blade (614) is disc-shaped (see annotated Fig.8).
          Regarding claim 5, Roth’s edge guide (612) and blade (614) move simultaneously and linearly from a first position (i.e. a rest position) to a second position (i.e. a cutting position, see paragraph [0047], lines 1-8).
          Regarding claim 6, Roth’s blade (614) is disposed within a perimeter of the first surface of the blade receptacle (702) in the first position (i.e. a rest position), and the blade (614) extends outwardly from the perimeter of the first surface of the blade receptacle (702) in the second position (i.e. a cutting position). 
          Regarding claim 7, Roth shows a blade positioning mechanism (604,606) in mechanical communication with the blade (614) and the edge guide (612) to cause the blade (614) and the edge guide (612) to move from the first/rest position to the second/cutting position (see paragraph [0046], lines 1-9). 
          Regarding claim 8, a segmented portion (see annotated Fig.Fig.6) of Roth’s blade (614) extends outwardly from the continuous linear edge (LE) of the edge guide (612). 
          Regarding claim 16, Roth’s indentation (702) is configured to receive the blade (614) and permit the blade (614) to move linearly from a first/rest position to a second/cutting position (see paragraph [0046], lines 1-9). 
          Regarding claim 17, Roth’s edge guide (612) is removably coupled to and disposed intermediate the blade (614) and the blade receptacle (608, i.e. by means of pin 704, clip 706, washer 708 and closing plate 616, see Fig.7). 
          Regarding claim 18, Roth’ edge guide (612) includes a circular portion (CP, see annotated Fig.8) for engaging the blade (614) and a flanged portion (806) extending from the circular portion (CP). 

Claim Rejection - 35 U.S.C. 103
1.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.        Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Roth et al. (U.S. Patent Application Publication No. 2014/0144027, hereinafter “Roth”) in view of Mathieu et al. (U.S. Patent Application Publication No. 2004/0187318, hereinafter “Mathieu”).
           Regarding claim 15, Roth’s hand-held rotary cutter assembly (600) as set forth shows all the claimed structure, and further, the edge guide (612) and blade (614) are removably substantially as claimed except it does not explicitly mention the edge guard (612) and the blade (614) can be interchanged with another ones.  
           Mathieu teaches it is desirable to provide a hand-held rotary cutter assembly with interchangeable blades and their respective guards (see paragraphs [0013]) for allowing a user to select a desirable one of the interchangeable blades/guards to suit one’s specific cutting task.    
           In view of Mathieu’s teaching, it would have been obvious to one skilled in the art to modify Roth by providing the hand-held rotary cutter assembly (600) with more than one blade (614) and one edge guide (612) so that a user can interchange the blade/guide with another respective blade/guide for the advantage set forth.

Indication of Allowable Subject Matter
Claims 9-12 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HWEI-SIU C PAYER/Primary Examiner, Art Unit 3724